DETAILED ACTION
Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Baranowski962 and Ridley do not relate the type of fuel gas to a ratio of the first diameter to the inner diameter of the tube the examiner disagrees. Baranowski962 and Ridley explicitly specifies propane and acetylene respectively. The diameters are therefore selected to be operational when using propane and acetylene respectively. The applicant notes that Baranowski962 and Ridley do not suggest that the ratio of the diameters would need to change if the type of gas is changed. The examiner points out that other gases might work, but that the ratios are designed for their respective gases. The claim does not specify that only one type of gas be usable given the particular ratio, but instead “wherein a ratio of said first diameter to said inner diameter of said tube is based on a type of said fuel gas.” 
Regarding the applicant’s argument that Baranowski962 does not disclose conically shaped bores, the examiner disagrees. The bores 9’ that lead toward 12’ are conical. See figure 3. See also the other figures of Baranowski962 (not included) for further clarity.
Regarding the applicant’s argument that the conical shape is a matter of functional analysis and/or experimentation with respect to air flow and therefore not a matter of design choice, the examiner points out that no specific benefits have been made known now, nor in the original disclosure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21 and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baranowski (US 3768962 A), hereinafter Baranowski962.

Regarding claim 21, Baranowski962 discloses a torch, comprising: 
a torch body having; 
an upstream cavity (The cavity in which “the nozzle 12'” is seated), 
a mixture cavity (the central portion of “base 8’”), and 
a tube connection portion downstream of said mixture cavity (“venturi 13'”), where said mixture cavity has at least one first conically shaped bore through a sidewall of said mixture cavity to permit a flow of air into said mixture cavity via a venturi effect at said at least one first conically shaped bore (9’), and said tube connection portion has a second bore to receive a flow from said mixture cavity and direct said flow to an exit of said tube connection portion (the central bore of 13’); 
a tip orifice structure inserted into said upstream cavity (“nozzle 12'”), said tip orifice structure having a third bore through a center thereof, said third bore having a first diameter and where said third bore directs a fuel qas to said mixture cavity (14’); and 
a tube coupled to said tube connection portion which receives said flow from said tube connection portion, and has an inner diameter, where said tube delivers said flow to a flame at an exit of said tube (11’); 
wherein a ratio of said first diameter to said inner diameter of said tube is based on a type of said fuel gas (“A pressurize gas, such as propane”), and 
wherein said second bore in said tube connection portion has an expansion cavity in a downstream portion of said second bore in said tube connection portion (“a venturi tube having a central passageway which is of relatively small diameter at an upstream end and of outwardly flaring relatively larger diameters downstream thereof”).

    PNG
    media_image1.png
    267
    825
    media_image1.png
    Greyscale

Regarding claim 30, Baranowski962 discloses a torch, comprising: 
a torch body having; 
an upstream cavity (The cavity in which “the nozzle 12'” is seated), 
a mixture cavity (the central portion of “base 8’”), and 
a tube connection portion downstream of said mixture cavity (“venturi 13’”), where said mixture cavity has at least one first conically shaped bore through a sidewall of said mixture cavity to permit a flow of air into said mixture cavity via a venturi effect at said at least one first conically shaped bore (9’), and said tube connection portion has a second bore to receive a flow from said mixture cavity and direct said flow to an exit of said tube connection portion (the central bore of 13’); 
a tip orifice structure inserted into said upstream cavity (“nozzle 12’”), said tip orifice structure having a third bore through a center thereof, said third bore having a first diameter and where said third bore directs a fuel qas to said mixture cavity (14’); and 
a tube coupled to said tube connection portion which receives said flow from said tube connection portion, and has an inner diameter, where said tube delivers said flow to a flame at an exit of said tube (11’); 
wherein a ratio of said first diameter to said inner diameter of said tube is based on a type of said fuel gas (“a venturi tube having a central passageway which is of relatively small diameter at an upstream end and of outwardly flaring relatively larger diameters downstream thereof”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 24, 27, 28, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Ridley (EP 0583941 A1), hereinafter Ridley, in view of Baranowski962.

Regarding claim 21, Ridley discloses a torch, comprising:
a torch body (Figure 2) having;
an upstream cavity (Figure 11, at 47),
a mixture cavity (Figure 11, at 43), and
a tube connection portion downstream of said mixture cavity (Figure 11, element 49), where said mixture cavity has at least one first bore through a sidewall of said mixture cavity to permit a flow of air into said mixture cavity via a venturi effect at said at least one first bore (Figure 11 shows at least 3 bores through the sidewall of the mixture cavity at 43), and said tube connection portion has a second bore to receive a flow from said mixture cavity and direct said flow to an exit of said tube connection portion (The internal bore of element 49);
a tip orifice structure inserted into said upstream cavity (Figure 11, element 50), said tip orifice structure having a third bore through a center thereof, said third bore having a first diameter and where said third bore directs a fuel gas to said mixture cavity (Figure 11, element 51); and

wherein a ratio of said first diameter to said inner diameter of said tube is based on a type of said gas fuel (“Specifically, the present invention relates to acetylene hand torches”), and
wherein said second bore in said tube connection portion has an expansion cavity in a downstream portion of said second bore in said tube connection portion (Figure 11, at 45).

    PNG
    media_image2.png
    441
    290
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    459
    155
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    189
    586
    media_image4.png
    Greyscale

Ridley does not disclose wherein the at least one first bore is conically shaped.



    PNG
    media_image5.png
    241
    832
    media_image5.png
    Greyscale

In view of Baranowski962’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the at least one first bore is conically shaped as is taught in Baranowski962, in the torch disclosed by Ridley.
One would have been motivated to include wherein the at least one first bore is conically shaped because the conical shape would smooth the transition of the air to the mixing chamber. Furthermore, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the conical shape of the bores. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the bores to be conical.

 	Regarding claim 24, Ridley, as modified by Baranowski962, discloses the torch of claim 21, further comprising a swirl insert which is positioned in said tube proximate to said flame (Figure 5, “vane assembly, indicated generally at 30”).            

    PNG
    media_image6.png
    150
    312
    media_image6.png
    Greyscale

Regarding claim 27, Ridley, as modified by Baranowski962, discloses the torch of claim 21, wherein said first diameter is in the range of 0.01 to 0.04 inches (The table on page 6 indicates .01 to .025 inches) and said inner diameter of said tube is in the range of 0.2 to 0.7 inches (The table on page 6 indicates 0.25 to 0.5 inches).

Regarding claim 28, Ridley, as modified by Baranowski962, discloses the torch of claim 21, wherein a number of said at least one bore is in the range of 3 to 5 (At least 3 can be seen in figure 11).

Regarding claim 30, Ridley discloses a torch, comprising:
a torch body (Figure 2)having;
an upstream cavity (Figure 11, at 47),
a mixture cavity (Figure 11, at 43), and
a tube connection portion downstream of said mixture cavity (Figure 11, element 49), where said mixture cavity has at least one first bore through a sidewall of said mixture cavity to permit a flow of air into said mixture cavity via a venturi effect at said at least one bore (Figure 11 shows at least 3 bores through the sidewall of the mixture cavity at 43), and said tube connection portion has a second bore to receive a flow from said mixture cavity and direct said flow to an exit of said tube connection portion (The internal bore of element 49);
a tip orifice structure inserted into said upstream cavity (Figure 11, element 50), said tip orifice structure having a third bore through a center thereof, said third bore having a first diameter and where said third bore directs a fuel gas to said mixture cavity (Figure 11, element 51); and
a tube coupled to said tube connection portion which receives said flow from said tube connection portion, and has an inner diameter, where said tube delivers said flow to a flame at an exit of said tube (Figure 2, element(s) 11,19);
a ratio of said first diameter to said inner diameter of said tube (The table on page 6 shows approximate burner tip clearances [diameter of the tube] and approximate orifice clearances [diameter of the tip orifice] for desired flame size).



However, Baranowski962 teaches wherein the at least one first bore is conically shaped (“air-admitting openings, 9 and 10” best seen in figure 1).

In view of Baranowski962’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the at least one first bore is conically shaped as is taught in Baranowski962, in the torch disclosed by Ridley.
One would have been motivated to include wherein the at least one first bore is conically shaped because the conical shape would smooth the transition of the air to the mixing chamber. Furthermore, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the conical shape of the bores. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the bores to be conical.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ridley, in view of Baranowski962, and further in view of Locke (US 3574506), hereinafter Locke.

Regarding claim 23, Ridley, as modified by Baranowski962, discloses the torch of claim 21.

Ridley, as modified by Baranowski962, does not explicitly disclose wherein said expansion cavity comprises an angled surface having an angle in a range of 3 to 30 degrees.

However, Locke teaches wherein said expansion cavity comprises an angled surface having an angle in the range of 3 to 30 degrees ("The outlet section 12 may conically widen at an angle of 10° from the axis of the mixing section 11").

    PNG
    media_image7.png
    153
    742
    media_image7.png
    Greyscale

In view of Locke’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein said bore in said tube connection portion has an expansion cavity in a downstream portion of said bore in said tube connection portion, wherein said expansion cavity comprises an angled surface having an angle in the range of 3 to 30 degrees as is taught in Locke’s “Blow torch burner”, in the torch disclosed by Ridley.
One would have been motivated to include wherein said bore in said tube connection portion has an expansion cavity in a downstream portion of said bore in said tube connection portion, wherein said expansion cavity comprises an angled surface having an angle in the range of 3 to 30 degrees because Locke states "Due to the construction of the diffuser, the velocity of the gas is substantially increased and the high velocity stream flows into the sleeve 13" and "The high velocity flame produced has a heating effect and an effective heating temperature which is substantially greater than that achieved in conventional torches.” Therefore, including an expansion cavity as taught by Locke will produce a higher velocity flame in the torch of Ridley, thereby enabling a substantially greater effective heating temperature.

Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ridley, in view of Baranowski962, and further in view of Aske (US 3905755), hereinafter Aske.

Regarding claims 25 and 26, Ridley, as modified by Baranowski962, discloses the torch of claim 21.

Ridley, as modified by Baranowski962, does not disclose:
a fourth bore disposed downstream of said upstream cavity,
wherein said mixture cavity separates said fourth bore and second bore,

wherein a diameter of said second bore is greater than a diameter of said fourth bore, or
wherein said diameter of said fourth bore is larger than said first diameter.

However, Aske teaches:
a fourth bore (Figure 2, 34a) disposed downstream of said upstream cavity (Figure 2 element 33);
wherein said mixture cavity separates said fourth bore and second bore (The mixture cavity at 35 separates 34a and 34),
wherein said third bore (Figure 2, element 42) directs a fuel to said mixture cavity (Figure 2, at 35) via said first channel (Figure 2, element 34a), 
wherein a diameter of said second channel is greater than a diameter of said fourth bore (Figure 2 shows that 34 has a larger diameter than 34a), and
wherein said diameter of said fourth bore is larger than said first diameter (Figure 2 shows that the diameter of 34a is larger than the diameter of 42).

    PNG
    media_image8.png
    961
    322
    media_image8.png
    Greyscale

	Ridley, as modified by Baranowski962, discloses everything except for the claimed channel configuration. Aske teaches the claimed channel configuration. The substitution of one known element (the channel of Ridley) for another (the channel of Aske) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the channel taught in Aske would have yielded predictable results, namely, a path for fuel to traverse while drawing in air (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). Furthermore, the applicant has not expressed any criticality to the features of claim 25 and 26. On the contrary, the applicant’s specification states “In another exemplary embodiment, the cavity 113 is sized such that the bore 109 of the tip orifice 107 directly delivers the fuel to the cavity 113, in that there is no upstream portion 114A of .

	Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ridley, in view of Baranowski962, and further in view of Wolfinger (US 20120034567), hereinafter Wolfinger.

	Regarding claim 29, Ridley, as modified by Baranowski962, discloses the torch of claim 21. 

Ridley, as modified by Baranowski962, does not disclose wherein said torch can provide a flow rate of 2 to 30 SCFH at an acetylene fuel pressure of 14 PSI.

However, Wolfinger teaches wherein said torch can provide a flow rate of 2 to 30 SCFH at an acetylene fuel pressure of 14 PSI ("All of the tests were conducted under conditions where the oxygen regulator pressure was about 30 psig and the fuel gas pressure was about 12 psig. More specifically, when the fuel gas is acetylene, the preheat oxygen flow is from about two times to about six times higher than the fuel gas flow. For example, the flow of the preheat oxygen may be set to be from about 10 SCFH to about 22 SCFH. The flow of fuel gas is from about 1.5 SCFH to about 4 SCFH" emphasis added. The examiner contends that “about 12" is a small range which includes 14).

In view of Wolfinger’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein said torch can provide a flow rate of 2 to 30 SCFH at an acetylene fuel pressure of 14 PSI as is taught in Wolfinger’s “Automatic gas torch ignition in an oxygen rich environment”, in the torch disclosed by Ridley.
One would have been motivated to include wherein said torch can provide a flow rate of 2 to 30 SCFH at an acetylene fuel pressure of 14 PSI because Wolfinger teaches adjusting the flow rates "for improved start reliability." Therefore, adjusting the fuel pressure and flow rates will increase ignition success in the device of Ridley.

Claims 31, 35, and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baranowski962, in view of Hughey (US 2438170 A), hereinafter Hughey.

Regarding claims 31 and 35, Baranowski962 discloses a torch, comprising: 
a torch body (Figure 3) having; 
an upstream cavity (The cavity in which “the nozzle 12'” is seated), 
a mixture cavity (the central portion of “base 8’”), and 
a tube connection portion downstream of said mixture cavity (“venturi 13'”), where said mixture cavity has at least one first conically shaped bore through a sidewall of said mixture cavity to permit a flow of air into said mixture cavity via a venturi effect at said at least one first conically shaped bore (9’), and said tube connection portion has a second bore to receive a flow from said mixture cavity and direct said flow to an exit of said tube connection portion (the central bore of 13’); 
a tip orifice structure inserted into said upstream cavity (“nozzle 12'”), said tip orifice structure having a third bore through a center thereof, said third bore having a first diameter and where said third bore directs a fuel gas to said mixture cavity (14’); and 
a tube coupled to said tube connection portion which receives said flow from said tube connection portion, and has an inner diameter, where said tube delivers said flow to a flame at an exit of said tube (11’); 
wherein a ratio of said first diameter to said inner diameter of said tube is based on a type of said fuel gas (“A pressurize gas, such as propane”), 
wherein said second bore in said tube connection portion has an expansion cavity in a downstream portion of said second bore in said tube connection portion (“a venturi tube having a central passageway which is of relatively small diameter at an upstream end and of outwardly flaring relatively larger diameters downstream thereof”).

Baranowski962 does not disclose:

wherein said third bore directs said fuel gas to said mixture cavity via said fourth bore,  
wherein a diameter of said fourth bore is same as said first diameter;
wherein said mixture cavity separates said fourth bore and said second bore; or
wherein a diameter of said second bore is greater than a diameter of said fourth bore.

However, Hughey teaches:
a fourth bore disposed downstream of said upstream cavity (Figure 1, element 5’);
wherein said third bore directs a fuel to said cavity via said fourth bore (The bore of element 5 directs fuel to the cavity 2 via the bore 5');
wherein a diameter of said fourth bore is same as said first diameter (The diameter of 5' is the same as the bore of 5 which is the first diameter [the diameter of the tip orifice structure]); and
wherein said cavity separates said fourth bore and said second bore (Cavity 2 separates bores 5’ and 17).

    PNG
    media_image9.png
    520
    623
    media_image9.png
    Greyscale

Baranowski962 does not disclose the particular claimed configuration of the tip orifice communicating with the downstream chamber through a fourth bore. However, the court has held that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the fourth bore. On the contrary, the applicant states “Figure 2 depicts a cross-section of a body 103 in accordance with an exemplary embodiment of the present invention. In the embodiment shown there is no upstream portion 114A of the bore 114 (as discussed above), but the cavity 110 is directly coupled to the cavity 113.” In other words, the fourth bore (the bore of 114A) may be eliminated entirely, and its inclusion is a matter of design choice. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the shape of the torch of Baranowski962 to include a fourth bore as taught by Hughey.

Hughey modifies the structure of Baranowski962 to add a fourth bore which is the same diameter as the bore of the tip orifice. The second bore of Baranowski962 has a greater diameter than the diameter of the bore of the tip orifice. Therefore, as a result of the modification, the diameter of said second bore is greater than a diameter of said fourth bore.

Regarding claim 40, Baranowski962 discloses a torch, comprising: 
a torch body (Figure 3) having; 
an upstream cavity (The cavity in which “the nozzle 12'” is seated), 
a mixture cavity (the central portion of “base 8’”), and 
a tube connection portion downstream of said mixture cavity (“venturi 13'”), where said mixture cavity has at least one first conically shaped bore through a sidewall of said mixture cavity to permit a flow of air into said mixture cavity via a venturi effect at said at least one first conically shaped bore (9’), and said tube connection portion has a second bore to receive a flow from said mixture cavity and direct said flow to an exit of said tube connection portion (the central bore of 13’); 
a tip orifice structure inserted into said upstream cavity (“nozzle 12'”), said tip orifice structure having a third bore through a center thereof, said third bore having a first diameter and where said third bore directs a fuel gas to said mixture cavity (14’); and 

wherein a ratio of said first diameter to said inner diameter of said tube is based on a type of said fuel gas (“A pressurize gas, such as propane”). 

Baranowski962 does not disclose:
a fourth bore disposed downstream of said upstream cavity;
wherein said third bore directs said fuel gas to said mixture cavity via said fourth bore, or 
wherein a diameter of said fourth bore is same as said first diameter.

However, Hughey teaches:
a fourth bore disposed downstream of said upstream cavity (Figure 1, element 5’);
wherein said third bore directs a fuel gas to said cavity via said fourth bore (The bore of element 5 directs fuel to the cavity 2 via the bore 5'); and
wherein a diameter of said fourth bore is same as said first diameter (The diameter of 5' is the same as the bore of 5 which is the first diameter [the diameter of the tip orifice structure]).

Baranowski962 does not disclose the particular claimed configuration of the tip orifice communicating with the downstream chamber through a fourth bore. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the fourth bore. On the contrary, the applicant states “Figure 2 depicts a cross-section of a body 103 in accordance with an exemplary embodiment of the present invention. In the embodiment shown there is no upstream portion 114A of the bore 114 (as discussed above), but the cavity 110 is directly coupled to the cavity 113.” In other words, the fourth bore (the bore of 114A) may be eliminated entirely, and its inclusion is a matter of design choice. Therefore, it would have been obvious 

Hughey modifies the structure of Baranowski962 to add a fourth bore which is the same diameter as the bore of the tip orifice. The second bore of Baranowski962 has a greater diameter than the diameter of the bore of the tip orifice. Therefore, as a result of the modification, the diameter of said second bore is greater than a diameter of said fourth bore.

Regarding claim 41, Baranowski962 discloses the torch of claim 21, further comprising: 

Baranowski962 does not disclose:
a fourth bore downstream of said upstream cavity; 
wherein said mixture cavity separates said fourth bore and said second bore, 
wherein said third bore directs said fuel gas to said mixture cavity via said fourth bore, and 
wherein a diameter of said fourth bore is same as said first diameter.

However, Hughey teaches:
a fourth bore disposed downstream of said upstream cavity (Figure 1, element 5’);
wherein said cavity separates said fourth bore and said second bore (Cavity 2 separates bores 5’ and 17);
wherein said third bore directs a fuel to said cavity via said fourth bore (The bore of element 5 directs fuel to the cavity 2 via the bore 5'); and
wherein a diameter of said fourth bore is same as said first diameter (The diameter of 5' is the same as the bore of 5 which is the first diameter [the diameter of the tip orifice structure]).

Baranowski962 does not disclose the particular claimed configuration of the tip orifice communicating with the downstream chamber through a fourth bore. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the fourth bore. On the contrary, the applicant states “Figure 2 depicts a cross-section of a body 103 in accordance with an exemplary embodiment of the present invention. In the embodiment shown there is no upstream portion 114A of the bore 114 (as discussed above), but the cavity 110 is directly coupled to the cavity 113.” In other words, the fourth bore (the bore of 114A) may be eliminated entirely, and its inclusion is a matter of design choice. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the shape of the torch of Baranowski962 to include a fourth bore as taught by Hughey.

Hughey modifies the structure of Baranowski962 to add a fourth bore which is the same diameter as the bore of the tip orifice. The second bore of Baranowski962 has a greater diameter than the diameter of the bore of the tip orifice. Therefore, as a result of the modification, the diameter of said second bore is greater than a diameter of said fourth bore.

Regarding claim 42, Baranowski discloses the torch of claim 30, further comprising: 

Baranowski962 does not disclose:
a fourth bore downstream of said upstream cavity; 
wherein said mixture cavity separates said fourth bore and said second bore, 
wherein said third bore directs said fuel gas to said mixture cavity via said fourth bore, and 
wherein a diameter of said fourth bore is same as said first diameter.

However, Hughey teaches:
a fourth bore disposed downstream of said upstream cavity (Figure 1, element 5’);
wherein said cavity separates said fourth bore and said second bore (Cavity 2 separates bores 5’ and 17);

wherein a diameter of said fourth bore is same as said first diameter (The diameter of 5' is the same as the bore of 5 which is the first diameter [the diameter of the tip orifice structure]).

Baranowski962 does not disclose the particular claimed configuration of the tip orifice communicating with the downstream chamber through a fourth bore. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the fourth bore. On the contrary, the applicant states “Figure 2 depicts a cross-section of a body 103 in accordance with an exemplary embodiment of the present invention. In the embodiment shown there is no upstream portion 114A of the bore 114 (as discussed above), but the cavity 110 is directly coupled to the cavity 113.” In other words, the fourth bore (the bore of 114A) may be eliminated entirely, and its inclusion is a matter of design choice. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the shape of the torch of Baranowski962 to include a fourth bore as taught by Hughey.

Hughey modifies the structure of Baranowski962 to add a fourth bore which is the same diameter as the bore of the tip orifice. The second bore of Baranowski962 has a greater diameter than the diameter of the bore of the tip orifice. Therefore, as a result of the modification, the diameter of said second bore is greater than a diameter of said fourth bore.

Claims 32, 37, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baranowski962, in view of Hughey, and further in view of Nelson (US 4666399), hereinafter Nelson.

Regarding claims 32 and 37, Baranowski962, as modified by Hughey, discloses the torch of claim 31.

Baranowski, as modified by Hughey, does not disclose: 
wherein said ratio is in a range of 2.5 to 3.0%; or 
wherein said first diameter is in the range of 0.007 to 0.02 inches and said inner diameter of said tube is in the range of 0.2 to 0.7 inches.

However, Nelson teaches: 
wherein the ratio of said first diameter to said inner diameter of said tube is in the range of 2.5 to 3.0% ("Another object of the invention is the provision of such a torch wherein the orifice member has a gas outlet disposed on a central axis thereof and located in alignment with a central axis of the burner tube, the burner tube and the gas outlet having inner diameters ranging from a ratio of 20 to 1 up to a ratio of 60 to 1" That would be 1.7% to 5% which overlaps 2.5 to 3.0%); and 
wherein said first diameter is in the range of 0.007 to 0.02 inches ("the inner diameter of the gas outlet is about 0.0091 inch") and said inner diameter of said tube is in the range of 0.2 to 0.7 inches ("the inner diameter of the burner tube is about 0.335 inch").

In view of Nelson’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include: 
wherein the ratio of said first diameter to said inner diameter of said tube is in the range of 2.5 to 3.0%; and 
wherein said first diameter is in the range of 0.007 to 0.02 inches and said inner diameter of said tube is in the range of 0.2 to 0.7 inches as is taught in Nelson’s “Low pressure gas torch burner”, in the “Static fluid-swirl mixing” disclosed by Baranowski962.
One would have been motivated to include: 
wherein the ratio of said first diameter to said inner diameter of said tube is in the range of 2.5 to 3.0%; and 


Regarding claim 38, Baranowski962, as modified by Hughey, discloses the torch of claim 31. 

Baranowski962, as modified by Hughey, does not disclose wherein the number of said at least one bore is in the range of 3 to 5.

However, Nelson teaches wherein the number of bores is in the range of 3 to 5 (“a plurality of openings 28, usually four in number, equally spaced about the periphery of burner tube 22 for allowing ambient air to be aspirated into tube 22”).

Baranowski962, does not disclose 3 to 5 bores. However, the court has held that duplication of parts is an indicia of obviousness (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In the instant case, Baranowski962 discloses at least 2 bores ("air-admitting openings such as 13”), while Nelson teaches 4. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Baranowski962 with additional bores.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baranowski962, in view of Hughey, and further in view of Locke.

Regarding claim 33, Baranowski962, as modified by Nelson and Hughey, discloses the torch of claim 31.



However, Locke teaches wherein said expansion cavity comprises an angled surface having an angle in the range of 3 to 30 degrees ("The outlet section 12 may conically widen at an angle of 10° from the axis of the mixing section 11").

In view of Locke’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein said bore in said tube connection portion has an expansion cavity in a downstream portion of said bore in said tube connection portion, wherein said expansion cavity comprises an angled surface having an angle in the range of 3 to 30 degrees as is taught in Locke, in the torch disclosed by Baranowski962.
One would have been motivated to include wherein said bore in said tube connection portion has an expansion cavity in a downstream portion of said bore in said tube connection portion, wherein said expansion cavity comprises an angled surface having an angle in the range of 3 to 30 degrees because Locke states "Due to the construction of the diffuser, the velocity of the gas is substantially increased and the high velocity stream flows into the sleeve 13" and "The high velocity flame produced has a heating effect and an effective heating temperature which is substantially greater than that achieved in conventional torches.” Therefore, including an expansion cavity as taught by Locke will produce a higher velocity flame in the apparatus of Baranowski, thereby enabling a substantially greater effective heating temperature.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baranowski962, in view of Hughey, and further in view of Baranowski (US 4255124 A), hereinafter Baranowski124.

Regarding claim 34, Baranowski962, as modified Hughey, discloses the torch of claim 31. 



However, Baranowski teaches a swirl insert which is positioned in said tube proximate to said flame (“static mixer unit 17”).

    PNG
    media_image10.png
    188
    532
    media_image10.png
    Greyscale

In view of Baranowski124’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a swirl insert which is positioned in said tube proximate to said flame as is taught in Baranowski124, in the torch disclosed by Baranowski962.
One would have been motivated to include a swirl insert which is positioned in said tube proximate to said flame because Baranowski124 states “Optimum mixing of the gas and air, and guidance of the flow in such fashion as to promote efficient burning in a controlled manner as well as cooling of the flame tube, are brought about with the aid of static mixer unit 17.” Therefore, including the swirl insert will provide optimum mixing, efficient burning, and cool the flame tube.

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baranowski962, in view of Hughey, in view of Nelson, and further in view of Wolfinger.

Regarding claim 39, Baranowski962, as modified by Hughey, discloses the torch of claim 31.  

Baranowski962, as modified by Hughey, does not disclose wherein said torch can provide a flow rate of 2 to 12 SCFH at a fuel pressure of 28 PSI.

However, Nelson teaches a fuel pressure of 28 PSI (“a conventional pressure regulator 18 which reduces the pressure to a range of about 27 to 31 psig”).

	Baranowski962, as modified by Hughey, does not disclose explicitly disclose a fuel pressure of 28 PSI. Nelson teaches (“a conventional pressure regulator 18 which reduces the pressure to a range of about 27 to 31 psig”. The substitution of one known element (“A suitable regulator” disclosed by Baranowski962) for another (“conventional pressure regulator 18” taught by Nelson) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the pressure regulator taught in Nelson would have yielded predictable results, namely, a means for regulating the pressure from a fuel canister to a torch assembly (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

	Baranowski, as modified by Hughey and Nelson, does not disclose wherein said torch can provide a flow rate of 2 to 12 SCFH.

	However, Wolfinger teaches wherein said torch can provide a flow rate of 2 to 12 SCFH (“When the fuel gas is propane, the flow of the preheat oxygen is from about 7 SCFH to about 27 SCFH, and the flow of fuel gas is from about 1.5 SCFH to about 9.5 SCFH”).

In view of Wolfinger’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein said torch can provide a flow rate of 2 to 12 SCFH as is taught in Wolfinger, in the torch disclosed by Baranowski962.
One would have been motivated to include wherein said torch can provide a flow rate of 2 to 12 SCFH because Wolfinger teaches adjusting the flow rates "for improved start reliability." Therefore, adjusting the fuel flow rates will increase ignition success in the device of Baranowski.

Conclusion
:
Wormser (US 4013395) Figure 13 shows a swirl insert and expansion cavities.
Baranowski (US 3768962) Figure 1 shows conical bores.
Pearl (US 4732559) Figure 1 shows an expansion cavity.
Wormser (US 3915623) Figure 3 and Table II explaining the values of D4/D1.
Chapin (US 4881894) Figure 2 shows an expansion cavity and swirl insert.
Cheng (US 20140230701) Figure 1 shows an expansion cavity and swirl insert.
Caimi (US 5706842) “The angle "a" between the longitudinal axis and the walls of the diverging nozzles 15-17 is preferably in the range of approximately 12.degree.-18.degree. to insure that the gas-liquid flow will not detach from the nozzle surface, but at the same time minimize energy absorbing frictional forces that would prevent the necessary acceleration of the gas-liquid mixture.”
Kroll (NPL included by IDS submitted 5/16/2014) discloses a range of acceptable throat to nozzle diameter ratios as well as a diverging section with an angle of 4 to 10 degrees.
Webster (US 3198239) Figure 4 shows a configuration including a bore leading into the mixing portion having a substantially similar diameter to the bore of the tip orifice.

    PNG
    media_image11.png
    240
    614
    media_image11.png
    Greyscale

Goss (US 5286189 A) “The factors effecting the manner of combustion include not only the type of gaseous fuel and the diameter of a burner tube but also presence or lack of or type of flame holder and presence or lack of a venturi. Also relevant to the combustible process is the gas flow rate”
Tornsten (US 6182651 B1) teaches wherein a ratio of said first diameter to said inner diameter of said tube is based on a type of said fuel gas (“One object of the invention is to provide a stove that can be used either with gaseous fuels, such as bottled gas” and Tornsten discusses the diameters of figure 2 and states “The diameter measurements given above are optimum values. However, the values may deviate from the given optimum values to some extent without having a too deleterious effect on functional requirements. The range 0.28-0.37 mm means that the stove can be manufactured in different sizes for different powers, while still fulfilling the functional requirements. Different combinations between these three sets of values are conceivable, depending on which fuel is chosen as the primary fuel and which fuels are chosen as the secondary fuels. Since different fuels have different burning properties, a particular fuel is always chosen as the primary fuel from the aspect of construction”).

    PNG
    media_image12.png
    502
    541
    media_image12.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799